DETAILED ACTION
Rejoinder
	Claim 20 is rejoined. 
Claim Objections
Claim 1 is objected to because of the following informalities:  “the fluid-purification step” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-5, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Albertalli et al. (2011/0149000) in view of Takatsuka (2006/0066698), Suzuki (4,990,795) and Wouters et al. (8,157,365).

 	Regarding claims 1 and 18, Albertalli teaches a method for operating a printing device, wherein a fluid comprising an organic semiconductor material ([0004]) is provided for a printing procedure is supplied from a fluid storage container (fig. 9, item 620) by way of a supply line (fig. 9, unlabeled line between reservoir 620 and head 630) to a printing head (fig. 9, item 630) so as to be able to be applied by the printing head onto a surface ([0012], surface of substrate), characterized in that the fluid in a and wherein the fluid in the fluid-purification step is conveyed through at least one particle filter (fig. 9, note filter assembly 660).
Albertalli does not teach a contamination-measurement installation. Takatsuka teaches a contamination-measurement installation (Takatsuka, figs. 10, 11, items 851-853) a key contamination indicator of a fluid-specimen quantity in the purification circuit is determined (Takatsuka, [0178], the key contamination indicator is being defined as the flow velocity determined by the flow sensors), and in that a printing procedure by way of which the fluid is dispensed from the printing head commences only once the key contamination indicator has undershot a first threshold value (Takatsuka, see fig. 18, note that ink supply for printing does not occur if flow velocity is too low). It would have been obvious to one of ordinary skill in the art at the time of invention to add a contamination-measurement installation, as disclosed by Takatsuka, to the printing device disclosed by Albertalli because doing so would allow for a monitoring of the soiling or clogging of Albertalli’s filter unit 660, in turn allowing for the filter to be replaced or switched when the flow velocity of the ink dropped below a certain threshold. 
Albertalli in view of Takatsuka does not teach wherein the contamination-measurement installation comprises one or more particle counters. Suzuki teaches wherein a particle count of a particle counter is a function of a flow velocity of fluid through the particle counter (Suzuki, col. 1, lines 15-24). It would have been obvious to 
Albertalli in view of Takatsuka and Suzuki does not teach wherein the fluid is conveyed through at least one de-gassing installation. Wouters teaches this (Wouters, fig. 2, Note purification circuit formed by tanks, 20, degassing installation 60, filter 65 and pump 67). It would have been obvious to one of ordinary skill in the art at the time of invention to add a degassing installation of the type disclosed by Wouters to the purification installation disclosed by Albertalli in view of Takatsuka and Suzuki because doing so would allow for the removal of air bubbles from the ink, thereby ensuring higher quality ink supply. 
  	Regarding claim 3, Albertalli in view of Takatsuka, Suzuki and Wouters teaches method according to claim 1, characterized in that the printing head has a return line (Albertalli, fig. 9, see return line) into the purification circuit (Albertalli, see fig. 9, note that upon recirculation, the fluid is fed back to the purification circuit), and in that a printing head cleaning fluid quantity that is conveyed into the printing head is again retrieved from the printing head and is returned into the purification circuit (Albertalli, see fig. 9, note that cleaning fluid is supplied from solvent port 608 and circulated through purification circuit 660). 	Regarding claim 4, Albertalli in view of Takatsuka, Suzuki and Wouters teaches a method according to claim 3, characterized in that a key contamination indicator of that printing head cleaning fluid quantity that has been returned from the printing head is determined by the contamination-measurement installation, and in that the printing procedure by way of the printing head commences only once the key contamination indicator undershoots a second threshold value (Takatsuka, see fig. 19, Note that the flow velocity of cleaning fluid through the filter is measured, and if the flow velocity is not above a predetermined flow velocity, i.e., under a second threshold, the filter is discarded). 	Regarding claim 5, Albertalli in view of Tatatsuka, Suzuki and Wouters teaches the method according to claim 3, characterized in that the fluid is supplied to the printing head only once a key contamination indicator that is determined in the fluid-purification step of the fluid that is conveyed in the purification circuit undershoots a third threshold value (Takatsuka, Note that the head is not supplied with fluid when it is determined that the filter needs to be replaced, i.e., when the fluid overshoots a third threshold).

Regarding claim 20, Albertalli in view of Tatatsuka, Suzuki and Wouters teaches the method according to claim 1, wherein the fluid conveyed through the purification circuit is supplied to the printing head by way of a supply line, which branches off from the purification circuit and connects the purification circuit to the printing head (Wouters, fig. 2, Note purification circuit formed by 20, 67, 60 and 65, and note supply line . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853